CAMMACK, Chief Justice.
Virginia Parsons was granted a divorce from Bernice Parsons. She was allowed $50 a month for alimony and a fee of $150 for her attorney. On this appeal-the husband is insisting that, because of his alleged insolvency, there should have been no allowance for alimony nor for an attorney’s fee.
The appellant’s proof showed that he made only moderate wages as a farm hand and as a day laborer. He and another man had bought some trucks and he could not meet his part of their -cost. On the other -hand, the wife’s proof showed that he had drawn $100 per month from the trucking partnership and had paid a substantial part of his indebtedness to the firm.
We think the chancellor was amply justified in making the allowances for alimony and the attorney’s fee.
Judgment affirmed.